DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Bartos et al. (US 20130329012 A1, hereinafter “Bartos”)
Winkley (US 20100262278 A1, hereinafter “Winkler”)
Hinterstoisser (US 9868212 B1, hereinafter “Hinterstoisser”)
Amakai (US 20050068317 A1, hereinafter “Amakai”)
Kim (KR 101181024 B1, hereinafter “Kim”)
Hiekata (EP 3409848 A1, hereinafter “Hiekata”)
Lee et al. (US 20180211399 A1, hereinafter “Lee”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
A machine vision-based method of measuring 3D pose of a part or subassembly of parts having an unknown pose (Bartos [0069], [0117], [0120], where Bartos teaches machine vision method for measuring the pose of an auto body shell (part) for pose estimation (having an unknown pose)), the method comprising:
providing a reference cloud of 3D voxels which represent a reference surface of a reference part or subassembly having a known reference pose (Bartos [0045], [0055], [0061], [0070], where Bartos teaches obtaining (providing) a reference point cloud of voxel from 3D sensor of a surface of an auto body shell (reference surface) with a current pose);
using at least one 2D/3D hybrid sensor to acquire a sample cloud of 3D voxels which represent a corresponding surface of a sample part or subassembly of the same type as the reference part or subassembly and having an actual pose different from the reference pose (Bartos [0010], [0011], [0119], [0120], where Bartos teaches 3D hybrid sensors are used to acquire multiple point clouds consisting of 3D voxels of multiple portions of the surface of a workpiece (sample part) comprising an auto body shell (same part of the surface part) where the pose is determined (actual pose different from the reference pose) for the auto body shell); and
processing the voxels of the sample and reference clouds utilizing a matching algorithm to determine the pose of the sample part or subassembly (Bartos [0026], [0060], where Bartos teaches at least a processor for processing the (sample) voxels to match a reference shape to calculate (determine) the pose).
Bartos fails to explicitly teaches if the pose is the pose of a part or subassembly.
However, Winkler teaches a system and method for order picking wherein the system is gear toward packaging for assembling different stock-keeping units and/or sub-units in an outbound unit and wherein (Winkler [0002], [0058]-[0060]).
Therefore, taking the teachings of Bartos and Winkler as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use matching algorithm to determine pose of subassembly parts so that they can be arranged, manipulated and/or stored accordingly.
Bartos in view of Winkler fails to explicitly teach whether the part of the subassembly of part is featureless.
however, Lee in the same line of Endeavor teaches a camera pose estimation system wherein poses of featureless objects are determine using vision-based system (Lee [0057], [0082], figs. 2 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to improve the system of Bartos and Winkler such the system can also determine poses of featureless object as taught by Lee, in order to be able to determine poses of smooth or semi-smooth surface such as aircrafts wings or the top of a car without the need for costly features determination and calculation to improve the system by making it easier to implement and less costly.
The combination fails to teach processing the voxels of the sample and reference clouds utilizing a matching algorithm to determine the actual pose including the orientation of the sample part or subassembly, wherein the matching algorithm determines a best fit between the sample and the reference clouds and the matching algorithm calculates a reference-to-sample transform between the reference and actual poses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 12, 2022